Citation Nr: 0631345	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic cervical 
disorder to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2006 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

A chronic cervical spine disorder to include degenerative 
disc disease is related to the veteran's service.


CONCLUSION OF LAW

A chronic cervical spine disorder to include degenerative 
disc disease was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  
Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).
 
A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that he is entitled to service 
connection for a chronic cervical spine disorder to include 
degenerative disc disease.  He claims that this disorder is a 
result of injuries sustained to his shoulder while in combat 
in February 1943 while in service where he was put in a cast 
form his lower arm to his neck and was in the hospital for 
two months.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  In this case, 
the veteran's combat experience can be verified by his 
personnel service record which shows that the veteran served 
in World War II in both the Pacific and European Theaters.  
He was a participant in battles and campaigns at Naples-
Foggia, Roma-Arno, and the Aleutian Islands.  His awards and 
decorations include the Combat Infantry Badge.  The veteran 
has alleged that his current cervical spine problems are a 
result of his service connected left elbow and shoulder 
disabilities which were diagnosed in August 1944 and were 
caused by a shrapnel wound injury to his arm in January 1944.  
There is clear evidence of injury during combat.  Therefore, 
the Board accepts as true that the veteran injured his neck 
while in service.  

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. 
App. 498, 507-13 (1995).  

In an undated VA medical opinion obtained pursuant to the 
Board's remand of April 2006, the VA examiner opined, in 
answering whether it is "a[t] least likely as not that the 
veterans current cervical complaints are associated with, 
impacted by or distinguishable from his other [service 
connected] disabilities including but not limited to that 
involving his left shoulder?," that he "cannot resolve this 
issue without resorting to mere speculation."  His rationale 
stated that:

"While I am inclined to believe that the present 
cervical arthritis could be caused by [the 
veteran's] military service, i.e., wearing a steel 
helmet and carrying a heavy backpack over extended 
periods of time, as well as having this heavy 
equipment on at time of being involved in the 
explosive injury to his body.  Being a combat 
veteran and combat medic myself, I know that when 
being injured in an explosion, multiple trauma 
events happen to various body parts not directly 
related to the direct site that was injured.  We 
all know that a lot of the veterans being 
discharged from service after WW II were given 
only cursory separation exams in mass, due to the 
large volume of those being separated after the 
war and not in the detail that is done in this day 
and time.  But based on the criteria established, 
I cannot resolve this without speculation on my 
part."  

The Board finds the opinion of the VA examiner to be the most 
probative and of highest weight.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The VA expert had the veteran's claims files 
available for review and had the opportunity to examine the 
veteran.  The Board notes that the examiner clearly stated 
that to answer the question of service connection he would 
have to resort to speculation, however, he noted that he was 
inclined to believe that the veteran's cervical arthritis 
could be caused by his military service.  It appears to this 
Board Member that although the examiner did not provide a 
conclusive opinion as to service connection, considering the 
context of the rationale, he was more inclined to believe 
that the current cervical arthritis was a result of the 
veteran's service.  The Board notes the examiner's references 
to combat conditions such as carrying steel helmets and a 
heavy backpack over extended periods of time as well as 
injuries in explosions causing multiple traumas to various 
body parts not directly related to the direct site injured, 
conditions to which the veteran was exposed.  The Board finds 
that the medical opinion constitutes more positive evidence 
rather than a speculative or negative opinion.  In reaching 
this determination, the Board again notes the provisions of 
38 U.S.C.A. § 1154 and accepts that there was inservice 
injury or trauma to the cervical region.  The Board has doubt 
and such doubt is resolved in favor of the veteran.

Accordingly, service connection is granted.  


ORDER

Service connection for a chronic cervical disorder, to 
include degenerative disc disease, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


